118 Ga. App. 353 (1968)
163 S.E.2d 888
BERG
v.
BERG.
43850.
Court of Appeals of Georgia.
Submitted September 9, 1968.
Decided September 17, 1968.
Glenn Zell, for appellant.
Cullen M. Ward, for appellee.
JORDAN, Presiding Judge.
Orders not otherwise subject to direct appeal, here shown as the grant, on May 1, 1968, of a new trial in a civil case and the denial, on May 29, 1968, of a motion to reconsider, require a certificate of the trial judge within ten days of entry "that such order, decision or judgment *354 is of such importance to the case that immediate review should be had." Ga. L. 1968, pp. 1072, 1073, approved April 8, 1968. No certificate appearing, the appeal is
Dismissed. Pannell and Deen, JJ., concur.